Exhibit 5.1 October 20, 2015 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re: Security National Financial Corporation Form S-8 Registration Statement Relating to 150,000 Shares of Common Stock Ladies and Gentlemen: As counsel for Security National Financial Corporation, a Utah corporation, in connection with the proposed registration of 150,000 shares of Common Stock, $2.00 par value per share, it is our opinion that the securities being registered will, when issued, be legally issued, fully paid and non-assessable. We consent to the inclusion of our opinion as an Exhibit to the Registration Statement of Security National Financial Corporation on Form S-8 under the Securities Act of 1933, as amended. Very truly yours, /s/ Mackey Price & Mecham Mackey Price & Mecham
